Case 1:18-cr-00457-AMD-CLP Document 203 Filed 09/11/20 Page 1 of 2 PageID #: 3577




                                                                          September 11, 2020


   BY ECF

   The Honorable Ann M. Donnelly
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Chambers N 415
   Brooklyn, NY 11201


   Re:       United States v. Huawei Technologies Co., Ltd. et al. No. 18-457 (S-3) (AMD)

   Dear Judge Donnelly:

             We write in response to the government’s letter of this morning.

          The government agrees with defendants that the parties are at an impasse in
   attempting to resolve the extent to which Defendants may use certain criminal discovery in
   conjunction with interviewing the central witness in the case.

           Because the Court previously indicated that it would refer a similar document-
   intensive discovery issue to the magistrate judge, Defendants on September 9 inquired of this
   Court’s Clerk whether to raise this issue with a magistrate judge or with this Court. We also
   note that the parties are now also at an impasse in resolving the Defendants’ request for
   corporate discovery pursuant to Rule 16(a)(1)(C); and we note further that the six weeks
   requested by the government to review the subset of sensitive discovery material designations
   raised in the Defendants’ additional motion have also elapsed, and the government has thus
   far agreed to partially de-designate less than 20% of the materials at issue. Each of these
   issues is ripe for prompt judicial consideration.

           We therefore welcome either a referral to the magistrate judge, a scheduling order
   before this Court, or a telephone conference at the Court’s convenience.




         Sidley Austin (NY) LLP is a Delaware limited liability partnership doing business as Sidley Austin LLP and practicing in affiliation with other Sidley Austin partnerships.
Case 1:18-cr-00457-AMD-CLP Document 203 Filed 09/11/20 Page 2 of 2 PageID #: 3578




   Page 2

                                    Respectfully submitted,

               /s/ Thomas C. Green                      /s/ David Bitkower
               Thomas C. Green                          David Bitkower
               Mark D. Hopson                           Matthew S. Hellman
               Michael A. Levy                          JENNER & BLOCK LLP
               Joan M. Loughnane                        1099 New York Avenue, NW
               SIDLEY AUSTIN LLP                        Washington, D.C. 20001
               1501 K Street, NW                        Tel: 202-639-6048
               Washington, D.C. 20005                   Email: dbitkower@jenner.com
               Tel.: 202-736-8069
               Email: tcgreen@sidley.com

               Counsel for Huawei Technologies Co., Ltd., Huawei Device USA Inc.,
                   Huawei Device Co., Ltd., and Futurewei Technologies, Inc.

   cc:      Government counsel (by email and ECF)
            Clerk of the Court (by ECF)
